                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 1....1{) L{ (( Cl



 ANDRE YOUNGBLOOD,

                             Plaintiff,

                        V.                                   No. 15-CV-3541 (RA)

 CITY OF NEW YORK, DETECTIVE                          ORDER ADOPTING REPORT AND
 LOUIS PENA #6992, OFFICER JESUS                          RECOMMENDATION
 SANCHEZ #5644, and C.O. T.J. #19297,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On March 4, 2019, Magistrate Judge Pitman issued a Report and Recommendation

("Report") recommending that Plaintiff's motion for a default judgment, sought as a sanction

against Defendants, pursuant to Federal Rule of Civil Procedure 37(b)(2)(A), be denied. The Court

adopts Judge Pitman's report in its entirety.

        A district court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). Parties may object to a

magistrate judge's recommended findings "[w]ithin 14 days after being served with a copy of the

recommended disposition," Fed. R. Civ. P. 72(b )(2), or 17 days when service is made by mail. See

Fed. R. Civ. P. 6(d). "The district court may adopt those portions of a report and recommendation

to which no timely objections have been made, provided no clear error is apparent from the face

of the record." Hancock v. Rivera, No. 09-CV-7233 (CS) (GAY), 2012 WL 3089292, at *1

(S.D.N.Y. July 30, 2012). Plaintiff has not objected to Judge Pitman's Report and the time to do

so has passed. The Court thus reviews the Report for clear error and finds none.
         As explained by Judge Pitman, a party must fail to obey a discovery order before a default

judgment can be entered against it, pursuant to Fed. R. Civ. P. 37(b)(2)(A). Plaintiff, however,

did not identify any such order with which Defendants failed to comply. To the extent Plaintiffs

motion could be construed as premised on a purported violation of Judge Pitman's December 23,

2018 order (Dkt. 133), which required that Defendants confirm that they produced to Plaintiff

certain criminal and medical records, Judge Pitman subsequently found that Defendants complied

with that order. See Dkt. 138. The Court thus adopts the Report in its entirety.

         The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 131.

SO ORDERED.

Dated:      April 24, 2019
            New York, New York

                                                  Rohnie Abrams                      '
                                                  United States District Judge




                                                 2
